Citation Nr: 1009017	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-22 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a bilateral thigh 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1976 to March 1979.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2006 rating 
decision of the Chicago, Illinois Department of Veterans 
Affairs (VA) Regional Office (RO).  In September 2009, a 
Travel Board hearing was held  before the undersigned; a 
transcript of the hearing is associated with the claims file.    

The issues of secondary service connection for rheumatoid 
arthritis, myositis, and fibromyalgia are raised in the 
Veteran's September 2009 statement, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.   
The Board also notes that the July 2008 statement of the case 
appears to (improperly as it is not a rating decision) 
adjudicate (denying) the matter of service connection for 
lumbar stenosis, and the Veteran appears to be arguing that 
it should be service connected.  As that matter also was not 
adjudicated by the AOJ, it is not within the Board's 
jurisdiction, and it also is referred to the AOJ for 
appropriate action.  

Although the RO implicitly reopened the Veteran's claim by 
deciding the issue on its merits in an April 2006 rating 
decision, the question of whether new and material evidence 
has been received to reopen the claim must be addressed in 
the first instance by the Board because that issue goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end; hence, what the RO may 
have determined in this regard is irrelevant.  Barnett, 83 
F.3d at 1383. The Board has characterized the claim 
accordingly.




FINDINGS OF FACT

1. An unappealed June 2002 rating decision denied service 
connection for a "bilateral leg condition" (claimed as pain 
in thighs) on the basis that such disability was not shown; 
an unappealed February 2005 rating decision continued the 
denial. 

2. Evidence received since the February 2005 rating decision 
does not tend to show or suggest that the Veteran has a 
bilateral thigh disability; does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for a bilateral thigh disability; and does 
not raise a reasonable probability of substantiating the 
claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of service connection for a bilateral thigh disability may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to its initial 
adjudication.  A January 2006 letter provided notice in 
accordance with Kent, and also explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  A March 2006 letter informed the appellant of 
disability rating and effective date criteria.  The appellant 
has had ample opportunity to respond/supplement the record 
and has not alleged that notice in this case was less than 
adequate.

The Veteran's pertinent service treatment records (STRs) have 
been associated with the claims file and post-service 
treatment records have been secured.  Although the duty to 
assist by arranging for a VA examination or obtaining a 
medical opinion does not attach until a previously denied 
claim is reopened (See 38 C.F.R. § 3.159 (c)(4)(iii)) the RO 
arranged for a VA examination in March 2006.  The Veteran has 
not identified any evidence that remains outstanding.  VA's 
duty to assist is met.  Accordingly, the Board will address 
the merits of the claim.

Factual Background, Legal Criteria, and Analysis

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  

An unappealed June 2002 rating decision denied service 
connection for a bilateral leg condition (claimed as pain in 
thighs) essentially based on a finding that such disability 
was not shown.  That decision is final.  See 38 U.S.C.A. 
§ 7105.  An unappealed February 2005 rating decision 
continued the denial.  That decision likewise is final, and 
is the last final decision in this matter. 

Evidence of record at the time of the February 2005 rating 
decision included:
*	A report of March 1976 entrance examination showing a 
normal clinical evaluation of the lower extremities

*	A report of January 1979 separation examination showing 
a normal clinical evaluation of the lower extremities

*	A report of December 1998 VA CT of the lumbar spine 
noting that the Veteran presented with persistent pain 
and parathesias of both thighs at the lateral aspect, 
occurring after prolonged sitting.  It was noted the 
pain and parathesias had a radicular distribution. 

*	A December 1998 VA clinical note, noting that the 
Veteran complained of pain with numbness in both thighs 
at the lateral aspects, occurring after prolonged 
sitting

*	A report of February 2002 VA examination noting that 
there was no radiation of pain down the Veteran's legs 
with deep pressure at the sciatic notch

*	A May 2004 VA progress note, noting that the Veteran 
reported pain and muscle spasms of both thighs after 
prolonged sitting

*	A report of January 2005 VA examination, providing a 
diagnosis of stenosis of the lumbosacral spine, mild, 
probable congenital.  It was noted that the Veteran had 
a history of parathesias of the bilateral legs with 
longer sitting and walking.  Mild weakness of the 
bilateral legs due to lumbosacral stenosis was also 
noted.

Potentially pertinent evidence received since the February 
2005 rating decision includes: 
*	A report of June 2004 VA CT of the lumbar spine noting 
the Veteran complained of worsening pain and dysfunction 
of both thighs, precipitated by prolonged sitting and 
relieved by walking

*	A report of March 2006 VA examination, noting that the 
Veteran complained of numbness of the bilateral legs 
with difficulty getting up from a chair.  He stated that 
he had problems sleeping at night due to aching in both 
legs.  By history, he had parathesia type aches in the 
bilateral legs on longer walking and sitting.  The 
diagnosis was stenosis and arthritis of the lumbosacral 
spine with secondary weakness of the legs .  

*	A September 2006 VA outpatient treatment record noting 
that the Veteran had continuous pain in his legs and 
thighs on sitting still and getting up from a chair

*	A September 2009 letter from VA physician Dr. J. D., 
noting that the Veteran had fibromyalgia, myositis, and 
rheumatoid arthritis.  He further stated, "As shown in 
[the Veteran's] files, the functioning of both his legs 
has been impaired due to his service connected back 
condition."

*	A July 2009 VA outpatient treatment record noting that 
the Veteran had thigh pain bilaterally 

*	A report of December 2009 VA examination, noting that 
the Veteran's November 2009 assessment from VA 
rheumatology was probable sciatica.  The Veteran 
provided a history of constant bilateral leg/thigh pain.  
The Veteran complained of bilateral thigh pain on light 
palpation with full range of motion of all joints.  

A claim on which there is a final decision may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence that is merely cumulative of other evidence in the 
record is not new and material even if it was not previously 
associated with the record/considered.  Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000).

The prior denials of service connection for a bilateral leg 
(thigh) disability were based on a finding that such 
disability was not shown.  Consequently, for evidence to be 
found new and material in this matter, it must be evidence 
not of record in February 2005 that shows, or tends to show, 
that the Veteran has a bilateral thigh disability.  


None of the evidence received since the February 2005 rating 
decision shows, or suggests, that the Veteran has a bilateral 
thigh disability.  The Board notes that VA outpatient 
treatment records and examination reports show that the 
Veteran has bilateral thigh pain; however, no underlying 
thigh pathology has been identified by treatment providers or 
examiners.  The pain has found secondary to the Veteran's low 
back disability (which is already service-connected.  
Notably, pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In a September 2009 letter Dr. J. D. stated that the Veteran 
had fibromyalgia, myositis, and rheumatoid arthritis; these 
are diagnoses of systemic disabilities (and not of a thigh 
disability.  Dr. J. also indicated that the impaired 
functioning of the Veteran's legs is due to a back 
disability; he did not diagnose/identify a thigh disability.  

Consequently, while the evidence received since the February 
2005 rating decision is new, it is not material.  No evidence 
received since the February 2005 decision shows or suggests 
that the Veteran has underlying thigh pathology to account 
for his complaints of leg pain and weakness.  To the extent 
that the additional evidence received shows or tends to show 
that the Veteran has pain and/or weakness in his legs as 
manifestations of a back disability, such evidence is 
cumulative, and therefore not new.  It was not in dispute 
(and remains not in dispute) that the Veteran has complaints 
of thigh pain and weakness.  What he must show to reopen his 
claim is that there is an underlying thigh disability entity.  
As no additional evidence received pertains to such fact, the 
additional evidence received does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for a bilateral thigh disability, and does 
not raise a reasonable possibility of substantiating the 
claim.  Accordingly, it is not new and material evidence, and 
the claim of service connection for a bilateral thigh 
disability may not be reopened.





ORDER

The appeal seeking to reopen a claim of service connection 
for a bilateral thigh disability is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


